Case 9:19-cv-81160-RS Document 134-1 Entered on FLSD Docket 02/06/2020 Page 1 of 2




                         EXHIBIT A
   Case 9:19-cv-81160-RS Document 134-1 Entered on FLSD Docket 02/06/2020 Page 2 of 2
From:                                 Justin B. Levine <Justin.Levine@csklegal.com>
Sent:                                 Thursday, January 2, 2020 4:13 PM
To:                                   Jonathan Vine; Stebbins Bina, Jessica (CC); Nightingale Dawson, Elana (DC)
Cc:                                   Lizza C. Constantine; Patricia M. Martel; brett.govett@nortonrosefulbright.com;
                                      robert.greeson@nortonrosefulbright.com; jackie.baker@nortonrosefulbright.com;
                                      Korban, Chloe (CC); Egger, Jeremiah (DC); mgoldberg@lashgoldberg.com;
                                      epincow@lashgoldberg.com; Michael Boehringer; Victorson, Holly (DC)
Subject:                              Apple, Inc. vs. Corellium


Counsel,

Please be advised that we are also requesting documents in response to Interrogatories Responses Nos. 3 and 7. The
responses to those requests explained that documents will be produce in lieu of a narrative response pursuant to Fed.
Rule of Civ. R. 33(d). Please produce these responsive documents by COB tomorrow.

Additionally, we would like to schedule a meet and confer about Apple’s responses to discovery. There are a number of
objections that need to be addressed. We will need about an hour of your time tomorrow or Saturday to address the
objections raised in Apple’s responses to discovery. Please let us know a time that works for you. Unfortunately, we
cannot wait until next week to have an initial meet and confer as our deadline to file a motion to compel is quickly
approaching.

We are working on a letter addressing Apple’s responses to Corellium’s discovery requests and this will be provided by
separate cover.

Please confirm that documents relating to Corellium’s request for production and Interrogatories will be provided and
whether tomorrow or Saturday works for a conferral call.

Best Regards,




                                        Justin B. Levine
                                        Partner
                                        Tel: 561-612-3459 | Fax: 561-683-8977
                                        Justin.Levine@csklegal.com
     www.csklegal.com                   Cole, Scott & Kissane, P.A.
                                        222 Lakeview Avenue, Suite 120
                                        West Palm Beach, Florida 33401




Confidentiality Notice: This communication is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521. It is legally privileged (including attachments) and is intended only for the use of the individual(s) or entity(ies) to which
it is addressed. It may contain information that is confidential, proprietary, privileged, and/or exempt from disclosure under
applicable law. Any review, retransmission, dissemination or other use of, or taking of any action in reliance upon this
information by persons or entities other than the intended recipient is strictly prohibited. If you have received this
communication in error, please notify us so that we may take the appropriate action and avoid troubling you further. If you
are not the intended recipient(s), please destroy this message, and any attachments, and notify the sender by return e-mail.
Thank you for your cooperation.
